DETAILED ACTION

Response to Arguments
Applicant's arguments filed 12/1/21 have been fully considered but they are not persuasive.
It is argued that Shimotsusa fails to teach the new limitation of the semiconductor substrate 101 and the insulation layer 104/105 partially surround the signal transmission section 312.
Please note, as detailed below, the signal transmission section is the area noted as 312 of figure 1 in Shimotsusa.  The semiconductor substrate 101 and the insulation layer 104/105 border the signal transmission section 312 on all sides except the top, therefore it partially surrounds the semiconductor substrate 101 and the insulation layer 104/105.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Shimotsusa, US 9,166,090.
Regarding claim 1, Shimotsusa (figure 1) teaches an imaging apparatus comprising:
a semiconductor substrate 101 on which is formed a photoelectric conversion section 301 configured to generate an image signal corresponding to emitted light;
a wiring section 302 configured to have an insulation layer 104/105 and a wiring layer 109/110 stacked one on top of the other on a surface different from a light- 
a signal transmission section 312 configured to be formed in a recessed section 100, wherein the recessed section 100 is formed in the semiconductor substrate 101 and the insulation layer 104/105, wherein the semiconductor substrate 101 and the insulation layer 104/105 partially surround the signal transmission section 312, and wherein the signal transmission section 312 transmits the image signal transmitted by the wiring layer 309/310 through an opening formed from the light-receiving surface of the semiconductor substrate 101 toward the recessed section 100.  The portion of the imaging apparatus that transmits signal, the light transmission section 312, is surrounded on both sides by the semiconductor substrate 101 and the insulation layer 104/105 (see marked up figure 1 below).

    PNG
    media_image1.png
    516
    932
    media_image1.png
    Greyscale

With respect to claim 2, Shimotsusa teaches an incident light transmission section 312 configured to be arranged adjacent to the light-receiving surface (surface with 118) and to transmit the emitted light to the photoelectric conversion section 301, wherein the signal transmission section 312 transmits the image signal through the opening 100 formed after fabrication of the incident light transmission section 302.
As to claim 3, Shimotsusa teaches the signal transmission section 312 is configured with a pad 313.
Concerning claim 8, Shimotsusa teaches a method of manufacturing an imaging apparatus, the method comprising the steps of:
forming a signal transmission section 312 partially in a recessed section 100, the recessed section 100 being formed in a semiconductor substrate 101 and an insulation layer 104/105 such that the semiconductor substrate 101 and the insulation layer 
forming a wiring section 302 with a wiring layer 109/110 adjacent to the surface different from the light-receiving surface (surface with 118 thereon) of the semiconductor substrate 101 and adjacent to the signal transmission section 312, the wiring layer 109/110 being configured to transmit the image signal generated by the photoelectric conversion section 301 to the signal transmission section 312; and
forming an opening 100 from the light-receiving surface (surface with 118 thereon) of the semiconductor substrate 101 toward the recessed section, the opening 100 being configured to permit signal transmission from the signal transmission section 312 (through pad 313).
The portion of the imaging apparatus that transmits signal, the light transmission section 312, is surrounded on both sides by the semiconductor substrate 101 and the insulation layer 104/105 (see marked up figure 1 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	2/8/22